Citation Nr: 1727284	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II or peripheral neuropathy or due to Agent Orange exposure.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II or peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1966 to September 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction now resides with the RO in Muskogee, Oklahoma.  

In July 2016, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded for a supplemental opinion regarding the Veteran's claim that his hypertension is secondary to his diabetic peripheral neuropathy and for a respiratory examination.    

In August 2016, the Veteran underwent a VA examination for his hypertension as it relates to his peripheral neuropathy.  The Veteran also underwent a respiratory examination for his sleep apnea in August 2016.  Thus, the Board determines that there has been substantial compliance with the July 2016 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

In December 2014, the Veteran appeared at a Travel Board hearing before the undersigned Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hypertension was not caused or chronically worsened beyond its normal progression by his service-connected diabetes mellitus, type II or peripheral neuropathy; nor is his hypertension causally or etiologically related to Agent Orange exposure.

2.  The Veteran's sleep apnea was not caused or chronically worsened beyond its normal progression by his service-connected diabetes mellitus, type II or peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(e), 3.310 (2016).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in April 2007.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran in August 2016 are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  For each claim, the examiner considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA laws and regulations provide that if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  38 C.F.R. § 3.309(e) lists the diseases covered by the regulation.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

I.  Hypertension

The Veteran contends that his hypertension was caused by his diabetes.  Specifically, he has indicated that he did not have hypertension prior to being diagnosed with diabetes.  Additionally, the Veteran contends that his hypertension is aggravated by the pain and discomfort from his peripheral neuropathy.  The Veteran has also stated that his hypertension is due to exposure to Agent Orange in service.  

Evidence

The record contains multiple opinions and statements, medical and lay, regarding the etiology of the Veteran's hypertension.

Chronologically, a March 2005 letter from a private examiner, Dr. McElroy, indicates that the Veteran's hypertension is directly due to diabetes.

In September 2006, the Veteran underwent a VA examination for service connection for his diabetes.  The examination report notes that the Veteran had been diagnosed with hypertension, and the examiner indicated that the Veteran's hypertension was well-controlled with medication.  The examiner also indicated that the Veteran's hypertension was not due to his diabetes mellitus and that there is no medical literature to support that diabetes causes hypertension.

A January 2007 VA opinion regarding service connection for the Veteran's diabetes also states that the Veteran's hypertension is not due to his diabetes mellitus.  The examiner reasoned that there is no reliable medical evidence that shows that diabetes mellitus causes hypertension.  

A June 2009 report from Dr. Albrand regarding the Veteran's diabetes indicates that hypertension is not a complication of the Veteran's diabetes.

In a March 2013 Disability Benefits Questionnaire (DBQ) for the Veteran's peripheral neuropathy, the examiner indicated that the symptoms of the Veteran's peripheral neuropathy were severe constant pain, numbness and paresthesias and/or dysesthesias.  

A private opinion from Dr. Carpenter received by the VA in May 2014 purports a link between the Veteran's hypertension and diabetes.  Dr. Carpenter indicated that the Veteran was normotensive on March 10, 2010, September 13, 2006, and August 15, 2002.  The examiner opined that based on evaluation and review of the record, the Veteran developed hypertension after being diagnosed with diabetes, which is consistent with the renal and arterial changes secondary to poorly controlled diabetes over time.  

A February 2015 AMB Care note from Dallas VA Medical Center (VAMC) indicates that the Veteran's diabetic neuropathy was stable on Gabapentin.  

A May 2015 DBQ addresses the Veteran's hypertension as secondary to his diabetes.  The DBQ notes that the Veteran has peripheral neuropathy as a complication of his diabetes but indicates that his hypertension is not at least as likely as not (at least a 50 percent probability) due to diabetes mellitus.  The examiner also indicated that there are no other complications due to the Veteran's diabetes.  

As to the Veteran's claim that his hypertension is secondary to diabetes, the examiner opined that it is less likely than not that the Veteran's hypertension is proximately due to, or aggravated by, his service-connected diabetes.  The examiner reasoned that the Veteran had normal renal function with a creatinine and GFR of 1.06 and less than 60, respectively, with no evidence of proteinuria or microalbuminuria to suggest even early onset renal disease, which may contribute to the development of hypertension.  

As to aggravation, the examiner indicated that the Veteran's blood pressure was, at the time, managed with a combination of three medications.  The examiner stated that the Veteran is not on maximal doses of these medications, which did not suggest the presence of resistant or refractory hypertension.  The examiner indicated that Dallas VAMC records reflect that the Veteran's blood pressure elevations have historically been related to reduced or missed dosing of medication.  The examiner indicated that with this in mind, there is no evidence to suggest that the Veteran's hypertension has been made permanently worse (or aggravated) by his diabetes beyond the normal progression of the disease.

In a supplemental opinion, an August 2016 DBQ addresses the Veteran's hypertension as secondary to his diabetes or peripheral neuropathy.  The examiner opined that it is less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes or diabetic peripheral neuropathy.  As to diabetes, the examiner indicated that while diabetes and hypertension share risk factors, a direct causal association between diabetes mellitus and hypertension has not been clearly established.  As to peripheral neuropathy, the examiner indicated that the known risk factors for hypertension are not inclusive of diabetic peripheral neuropathy.  

The examiner indicated that there is no viable medical publication or authority that supports a causal relationship between diabetic peripheral neuropathy and the development of hypertension.  Specifically, the examiner explained that there is a lack of medical literature to validate the Veteran's assertion that the pain and discomfort of his diabetic peripheral neuropathy caused or aggravated his hypertension.  The examiner indicated that while severe pain may contribute to a physiologic increase in blood pressure, this is a transient and non-sustained effect not associated with the development of sustained elevations in blood pressures or a permanent worsening of hypertension.  The examiner indicated that furthermore, as stated in the May 2015 report, the Veteran has no evidence of diabetic neuropathy that could contribute to the development or the progression of his hypertension.    

Regarding Agent Orange, the August 2016 VA examiner opined that it is less likely than not that the Veteran's hypertension was caused by exposure to Agent Orange in service.  The examiner reasoned that the medical reference UpToDate and several other medical authorities have established that risk factors for hypertension are inclusive of increased age, black race, obesity, family history, and lifestyle choices (high sodium diet, sedentary activity, and alcohol use).  The examiner indicated that statistics from the Centers for Disease Control from 2013 document a prevalence of hypertension in 65 percent of adults aged 60 and over based on their age alone.  Regarding the Veteran specifically, the examiner indicated that the Veteran was diagnosed with hypertension in or around 2006, which corresponds to an age of 64.  The examiner also indicated that the Veteran had a BMI of 28 at that time.  

Per the July 2016 remand directives, the examiner also addressed the conclusion by the Institute of Medicine of National Academies that there is "limited or suggestive evidence" of an association between exposure to herbicides and hypertension.  The examiner indicated that this conclusion indicates that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  The examiner referenced a publication, Veterans and Agent Orange: Update 2012.  The examiner explained that this categorization does not meet the standards of medical practice that allows the re-classification of Agent Orange as an accepted risk factor for the development of hypertension.  The examiner further indicated that when the well-established risk factors for hypertension are weighed against the possible impact that Agent Orange exposure may have on the development of hypertension, then, the Veteran's age alone is the more likely contributor (over 50% or greater probability) to his hypertension.

There are also lay statements of record from the Veteran and his spouse.  In a June 2007 statement in support of claim, the Veteran stated that he did not have hypertension in 2003 and had developed it due to his diabetes, type II and insulin injections.  He indicated that he now has to take two different pills for hypertension. 
In an October 2008 statement from the Veteran's spouse, she indicated that a VA doctor put the Veteran on three different hypertension medications, which came after the diabetes.  The Veteran's spouse also stated to please consider the Veteran's hypertension as secondary to his diabetes.  In his May 2010 VA 9 form, the Veteran indicated that his diabetes aggravates his hypertension and that an examiner informed him that the condition was secondary to his diabetes. In an August 2011 statement in support of claim, the Veteran indicated that he had applied for service connection for hypertension due to exposure to Agent Orange. In a December 2012 notice of disagreement, the Veteran noted that he had hypertension and was willing to take a screening for Agent Orange.  

At his December 2014 Travel Board hearing, the Veteran indicated that three private doctors, Dr. Pantay, Dr. McElroy and Dr. Carpenter, have informed him that his hypertension is secondary to his diabetes.  The Board notes that medical evidence from Dr. McElroy and Dr. Carpenter are of record.  The Veteran did not provide further information regarding Dr. Pantay.  

Analysis

Having reviewed the evidence, the Board finds that the Veteran's hypertension is not secondary to his service-connected diabetes or peripheral neuropathy.  Nor does the Board find that the Veteran's hypertension is due to exposure to Agent Orange in service.  

	(CONTINUED ON NEXT PAGE)


Secondary Service Connection

The Board concedes that the Veteran has a current diagnosis for hypertension.  The Veteran is also service connected for diabetes mellitus, type II and bilateral upper and lower extremities peripheral neuropathy.  At issue is a medical link between the Veteran's hypertension and his diabetes or peripheral neuropathy.  

As to the Veteran's diabetes having caused his hypertension, there are conflicting medical opinions of record.  In weighing the evidence, the Board finds the two favorable medical opinions to be of limited probative value. Initially, the 2005 opinion by Dr. McElroy is conclusory and does not provide an adequate rationale to support her assertion of a link between the Veteran's diabetes mellitus and his hypertension. The May 2014 opinion from Dr. Carpenter indicates that the Veteran's hypertension is consistent with renal and arterial changes subsequent to poorly controlled diabetes.  However, the May 2015 VA examiner indicated that the Veteran has normal renal function and that there is no evidence of renal disease.  Dr. Carpenter did not provide lab results or any other evidence that the Veteran experiences renal or arterial changes.  Nor does the record reflect any such changes or disease.  Given that Dr. Carpenter's opinion is contrary to the evidence of record, the Board finds that Dr. Carpenter's opinion is of limited probative value as to any relationship between the Veteran's diabetes and his hypertension.
 
Turning to the other opinions of record, the Board finds that the May 2015 VA examiner's opinion is highly probative. The May 2015 VA examiner addressed the evidence of record, acknowledged that renal changes could contribute to hypertension; but noted that the Veteran did not have any evidence of renal changes or disease. Additionally, in the August 2016 DBQ, the same VA examiner explicitly stated that while hypertension and diabetes share risk factors, there is no medical literature to support a link between the two disabilities. These opinions are based on review of the record, and review of medical literature addressing the issue. They also provide a rationale for the opinion proffered. 

As neither private examiner provided a medical basis for how diabetes can or did cause the Veteran's hypertension, the Board finds that the opinions are outweighed by the May 2015 and August 2016 VA examiner's opinions.  The VA examiner thoroughly explained the risk factors for hypertension and that these factors do not include diabetes.  Additionally, the examiner's contention that there is no medical literature to show that diabetes is in fact a risk factor for hypertension is in line with the majority of other medical evidence of record.  Finding the May 2015 and August 2016 VA opinions to be the most probative medical evidence, the Board finds that the Veteran's hypertension was not caused by his diabetes.  

As to aggravation, in the May 2015 DBQ, the VA examiner acknowledged that the Veteran has experienced elevations in his blood pressure levels.  However, the examiner explained that the Veteran is not on maximal dosages of any hypertension medication, which would suggest resistant or refractory hypertension.  The VA examiner explained that the Veteran's changes in blood pressure are most likely due to, as the record reflects, reduced and missed dosages of his medication for hypertension.  Having explained the elevations in the Veteran's blood pressure levels and that there is no link between hypertension and diabetes, the Board finds the May 2015 VA examiner's opinion on aggravation to be probative as well.  There is no positive opinion of record specifically addressing aggravation of the Veteran's hypertension by his diabetes.  Thus, in light of the probative opinion provided in the May 2015 DBQ, the Board determines that the evidence does not support a finding that the Veteran's hypertension was aggravated by his diabetes.  

As to the Veteran's peripheral neuropathy, the August 2016 DBQ is the only medical opinion of record that addresses this issue of secondary causation and aggravation.  The examiner explained that there is no medical support for the finding that peripheral neuropathy is a risk factor for hypertension or that it would cause hypertension. Moreover, the examiner stated that while pain from neuropathy could physiologically affect blood pressure levels, any effect would be transient.  The examiner also indicated that there is no evidence of record of peripheral neuropathy that could contribute to the development or progression of the Veteran's hypertension.  

The Board finds this opinion probative.  The VA examiner addressed causation and aggravation.  The examiner accounted for the potential effect of pain from the Veteran's peripheral neuropathy on his blood pressure levels but explained that any such effect would be transient, which does not rise to the level of permanent worsening.  The examiner also clarified that the record does not reflect that the Veteran's peripheral neuropathy was such that it could lead to hypertension.  This is in line with the record, which reflects that the Veteran's diabetic peripheral neuropathy has been mostly asymptomatic during the appeal period.  While the March 2013 VA examination indicates that the Veteran's peripheral neuropathy was symptomatic at that time, the record otherwise indicates that his peripheral neuropathy was stable.  The February 2015 note from Dallas VAMC explicitly indicates that the Veteran's peripheral neuropathy was stable on medication.  Finding the August 2016 VA opinion to be the most probative medical evidence on the issue, the Board finds that the Veteran's hypertension was not caused or aggravated by his peripheral neuropathy.   

The Board acknowledges the Veteran and his spouse's comments that he was diagnosed with diabetes first and then hypertension and now takes three medications for his hypertension.  These lay statements assert either a causal relationship or aggravation of his hypertension by his diabetes. Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of the Veteran's hypertension, and whether it was aggravated by his diabetes,  are not findings that can be determined by mere observation.  Nor is this question simple.  While the Veteran and his wife are competent to report that he was diagnosed with diabetes prior to being diagnosed with hypertension and that his hypertension had increased in severity, the question of the significance or insignificance of these facts with regard to the cause or aggravation of his hypertension is not an observable fact.  It requires clinical testing and medical knowledge to assess the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause of the hypertension and whether it has been aggravated.  Therefore, the Board finds that the Veteran's and his wife's statements as to the cause of his hypertension and whether it was aggravated by his diabetes are not competent evidence.  

In light of the most probative evidence of record which fails to establish either a link between the Veteran's hypertension and his service-connected diabetes or his peripheral neuropathy, or that either of these conditions aggravated his hypertension, the Board determines that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes or peripheral neuropathy.  As such, service connection for hypertension is not warranted on a secondary basis.  


	(CONTINUED ON NEXT PAGE)

Direct Service Connection

As to service connection on a direct basis, the Veteran has essentially asserted that exposure to Agent Orange during service led to his hypertension.  Having served in Vietnam during the applicable time period, the Veteran is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).  

At the outset, the Board notes that 38 C.F.R. § 3.309(e) specifically lists those diseases covered by the provision, and the list does not include hypertension.  Thus, a connection between the Veteran's hypertension and herbicide exposure cannot be presumed. 

Given that there is no presumptive basis for linking the Veteran's hypertension to his herbicide exposure in service, the Board turns to the evidence of record to determine if it establishes a connection. The only opinion addressing this question is the August 2016 VA examiner's report. The examiner explained that there is no link between hypertension and exposure to Agent Orange.  The examiner relied on medical literature in explaining the risk factors of hypertension and why those factors are not related to Agent Orange.  The examiner also addressed and explained why the conclusion that there was "limited or suggestive evidence" of a link between herbicide exposure and hypertension in the Institutes of Medicine report did not establish such a link.  Having provided a well-reasoned rationale supported by medical literature, the Board finds the opinion probative. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension is related to presumed exposure to Agent Orange in service and service connection for hypertension is not warranted.  

II. Sleep Apnea

The Veteran contends that his sleep apnea is secondary to his diabetes.  He also contends that the pain from his peripheral neuropathy aggravates his sleep apnea.  


Evidence

In September 2011, the Veteran underwent a VA examination to address whether  his sleep apnea was secondary to his diabetes.  The examiner opined that the Veteran's sleep apnea is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that the Veteran's sleep apnea is more likely due to his anatomy, with Mallampati Class 4.

In a May 2015 DBQ, the question of nexus was again addressed. The examiner opined that it is less likely than not that the Veteran's sleep apnea is proximately due to or the result of his service-connected diabetes.  The examiner reasoned that according to the medical reference UpToDate, the most important risk factors for obstructive sleep apnea (OSA) are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  The examiner indicated that additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history.  The examiner indicated that rates of OSA are also increased in association with certain medical conditions, such as pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.  The examiner indicated that diabetes is not a recognized risk factor for the development of, or worsening of, OSA and that therefore the Veteran's OSA cannot be attributed to his diabetes.

In an August 2016 DBQ, the question of whether the Veteran's sleep apnea was secondary to his diabetes or peripheral neuropathy was addressed.  The examiner opined that it is less likely than not that the Veteran's sleep apnea was caused or aggravated by his diabetes mellitus.  The examiner reasoned that OSA is a condition characterized by recurrent upper airway collapse causing impaired airflow during the inspiratory phase of breathing while asleep.  As stated in the May 2015 DBQ, the examiner reiterated that according to the medical reference UpToDate, the important risk factors for OSA are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  The examiner reiterated that additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history.  

The examiner indicated that in both males and females, the strongest risk factor for OSA is obesity.  The examiner indicated that this Veteran's BMI has ranged from 29-30, which places him in the overweight-obese category over the past 10 years and is the most likely cause of his OSA.  The examiner indicated that as stated in the June 2015 examination for the Veteran's diabetes, diabetes is not a recognized risk factor for the development of OSA and therefore is not considered a cause of OSA.  The Board notes that the examination referenced was performed in May 2015.  The examiner's notation of June 2015 was likely an oversight.  

As it pertains to the claim of aggravation, the examiner noted that the Veteran indicates that pain and discomfort from his diabetic neuropathy interferes with his sleep at night.  The examiner indicated that while this history may be accurate, pain from neuropathy does not contribute to upper airway obstruction that would contribute to obstructive sleep apnea.  The examiner indicated that the collective sleep impairment suffered by the Veteran due to his OSA and his diabetes/diabetic neuropathy could certainly contribute to his persistent daytime fatigue, but as there is no direct causal association between diabetes/diabetic neuropathy and the occurrence of OSA, a permanent worsening of apneic episodes due to diabetes cannot be substantiated.

There are also lay statements of record.  In his May 2010 VA 9 form, the Veteran indicated that his diabetes aggravates his sleep apnea and that an examiner informed him that the condition was secondary to his diabetes. At his December 2014 hearing, the Veteran clarified that an examiner had made the comments off record.  

Merits

Having reviewed the evidence, the Board finds that the Veteran's sleep apnea is not secondary to his service-connected diabetes or peripheral neuropathy.  

The Board concedes that the Veteran has a current diagnosis for sleep apnea.  As previously mentioned, the Veteran is also service connected for diabetes and peripheral neuropathy.  At issue is a medical link between the Veteran's sleep apnea and his diabetes or peripheral neuropathy.  

The August 2016 examiner provided a negative opinion regarding a link to the Veteran's sleep apnea and his diabetes or peripheral neuropathy.  The VA examiner explained the risk factors for sleep apnea and that those risk factors do not include diabetes or peripheral neuropathy.  The VA examiner also directly related the risk factors for OSA to the Veteran, specifically his age and weight.  The examiner also addressed aggravation.  In doing so, the examiner noted that the pain from the Veteran's peripheral neuropathy could affect his daytime fatigue by impairing his sleep, but noted that this increase in fatigue is not the same as causing an impact on the upper airway obstruction that constitutes sleep apnea.  The May 2015 and August 2016 opinions are based on review of the record and medical literature. The opinions provide a rationale for the findings and conclusions that is accurate and again, based on the facts before the examiner. Consequently, the Board finds that these opinions are highly probative. 

While the Veteran indicated that a doctor had told him there was  relationship between his sleep apnea and his diabetes, at the hearing he indicated by stating that this opinion was "off the record" that this doctor would not be willing to provide an opinion on the record for the file. Given the situation, the Board does not find that attempting to obtain an opinion from this doctor, even if he had been identified by the Veteran, would be helpful to the Veteran. Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (Remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board and the Secretary] with no benefit flowing to the veteran.").

In light of the above, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for sleep apnea is not warranted.  





ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II or peripheral neuropathy, is denied.

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II or peripheral neuropathy, is denied. 








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


